DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments and Remarks filed on 07/11/22. Claims 1, 5, 17 and 21 have been amended, no new claims have been added and claim 13-14 have been cancelled. Accordingly, claims 1-12, 15 and 17-21 are under examination on the merits. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "wherein the nanoparticles have a mean diameter of about 1 nm to about 40 nm” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 discloses nonionic, ground state spherical silver nanoparticles having a mean diameter in a range of about 1 nm to about 20 nm. Thus, the claim lacks antecedent basis for this recitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12, 15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tarbet et al (US 20160287631) in view of Gillis (US 20040176312) as evidenced by Pompilio et al (Frontiers in microbiology).

Tarbet et al ‘631 teach stabilized multi-component antimicrobial compositions for treating tissue diseases, infections or conditions including metal nanoparticles, and a stabilizing agent, wherein the diseases, infections or conditions are caused by microbial infections, such as bacteria, viral, and/or fungal infections (See abstract).
The said metal nanoparticles can comprise spherical-shaped metal nanoparticles having a mean diameter and a particle size distribution wherein at least 99% of the metal nanoparticles have a particle size within 30% of the mean diameter, or within 20% of the mean diameter, or within 10% of the mean diameter and/or wherein at least 99% of the spherical-shaped nanoparticles have a diameter within ±3 nm of the mean diameter, or within ±2 nm of the mean diameter, or within ±1 nm of the mean diameter (See [0016]). 
The said metal nanoparticles can comprise at least one metal selected from the group consisting of gold, platinum, silver, copper, iron, cobalt, zinc, etc, mixtures thereof, and alloys thereof. The said metal nanoparticles can comprise or consist essentially of nonionic, ground state metal nanoparticles. The term "spherical-shaped metal nanoparticles" refers to nanoparticles that are made from one or more metals, preferably nonionic, ground state metals, having only internal bond angles and no external edges or bond angles (See [0018]-[0019] and [0043]-[0044]). 
Tarbet et al disclose a method of preventing or reducing the severity or occurrence of a tissue disease or infection comprises: (1) applying treatment composition comprising a carrier and metal nanoparticles onto a treatment area, and (2) the treatment composition killing or deactivating microbes present at or coming into contact with the treatment area (See [0023]). 
The treatment area can be MRSA-infected respiratory tissue, and the treatment composition is administered by inhalation to the respiratory tissue (See [0024]). 
Tarbet et al disclose that tissue diseases or infections caused by bacterial infection and susceptible to treatment using the said compositions and methods include infections caused by staphylococcus bacteria, streptococcus bacteria, methicillin-resistant staphylococcus aureus (MRSA), etc (See [0037] and claim 20). 
It is also disclosed that the said spherical-shaped metal nanoparticles can have a diameter of about 35 nm or less, about 20 nm or less, about 10 nm or less, etc. The said spherical-shaped nanoparticles can have a particle size distribution such that at least 99% of the nanoparticles have a diameter within 30% of the mean diameter of the nanoparticles, or within 20% of the mean diameter, or within 10% of the mean diameter (See [0045]-[0046]). 
Tarbet et al further disclose that “In the particular case of silver (Ag) nanoparticles, the interaction of the silver (Ag) nanoparticle(s) within a microbe has been demonstrated to be particularly lethal without the need to rely on the production of silver ions (Ag+) to provide the desired antimicrobial effects, as is typically the case with conventional colloidal silver compositions. The ability of silver (Ag) nanoparticles to provide effective microbial control without any significant release of toxic silver ions (Ag+) into the surrounding environment is a substantial advancement in the art” (See [0058]). 
Exemplary carriers for nasal or pulmonary aerosol or inhalation administration (e.g., for treating a respiratory MRSA infection or pneumonia) include solutions in saline which can contain, for example, benzyl alcohol or other suitable preservatives, absorption promoters to enhance bioavailability, and/or other solubilizing or wetting or dispersing agents, such as glycerin, a naturally occurring phosphatide (e.g., lecithin), polysaccharides and polysaccharide-like compounds (e.g. dextran sulfate); etc. The said nanoparticles and additional stabilizing agents and/or carriers can be formulated as dry powders (e.g., powders useful for administering with dry powder inhalers) (See [0084]).
Exemplary aerosols useful for nasal and/or inhalation administration (e.g., for treating a respiratory MRSA infection) can include a vaporizable propellant, water, alcohol, propylene glycol, and polyethylene glycols and may be provided as sprays in a form of solution, suspension, or emulsion capable of forming a fine mist for administration, and in some embodiments, may include saline (See [0085]). 
Tarbet et al further disclose that the said nanoparticle composition may contain about 0.5 ppm to about 100 ppm of metal nanoparticles by weight (See [0082]).
Tarbet et al lack a teaching on other bacteria causing infections, cystic fibrosis or the device for administration. However, these are known in the art as taught as taught by Gillis and as evidenced by Pompilio et al. 

Gillis teach treating infections by silver nanoparticles (See [0003], [0036] and [0042]). The conditions that can be treated with the metal-containing material include, for example, bacterial conditions, microbial conditions, biofilm conditions, fungal conditions, viral conditions, etc. Such conditions can be associated with, for example, one or more fungi, viruses and/or bacteria. In general, the location of the condition to be treated corresponds to the type of condition to be treated (See [0049]). 
Gillis teach that the condition can be a respiratory condition (e.g., a bacterial respiratory condition, a biofilm respiratory condition, a microbial respiratory condition, an inflammatory respiratory condition, a fungal respiratory condition, a viral respiratory condition, etc. Examples of respiratory conditions include asthma, emphysema, bronchitis, pneumonia, and cystic fibrosis. In general, the treatment of respiratory conditions involves contacting the metal-containing material with the area of the respiratory system having the condition. Areas of the respiratory system include, for example, the oral cavity, the nasal cavity, and the lungs. As an example, certain respiratory conditions can be treated by inhaling a free-standing powder of the metal-containing material (e.g., with a dry powder inhaler). As another example, certain respiratory conditions can be treated by inhaling an aerosol containing the metal-containing material (e.g., with an inhaler) (See [0051]). 
A solution containing the material can be formed into an aerosol (e.g., an aerosol prepared by a mechanical mister, such as a spray bottle or a nebulizer), and the aerosol can be contacted with the subject using an appropriate device (e.g., a hand- held inhaler, a nebulizer, etc,) (See [0099]). 
Gillis teach that the methods of contacting metal containing material can include one or more of injection or inhalation (e.g., inhalation of a dry powder, inhalation of an aerosol) (See [0110]). 
Gillis discloses that in one example silver solutions were prepared and placed in an ultrasonic nebulizer to combat cultures containing Pseudomonas aeruginosa and Staphylococcus aureus (See [0191]-[0192] and [0198]). 
Furthermore, Gillis teach that the nebulized nanocrystalline silver reduced bacterial colonization in Pseudomonas infected lungs reduced injury as determined by gross pathology (consolidation, hemorrhage, edema) in Pseudomonas infected lungs. Further, the nanocrystalline silver delivered by aerosol reduced pulmonary inflammation (primarily PMN infiltration) in Pseudomonas infected lungs compared to tobramycin (IM) (See [0264]-[0265]). 

As evidenced:
Pompilio et al teach that cystic fibrosis patients are prone to chronic infection of the respiratory tract, which ultimately leads to pulmonary failure, the primary cause of death in this patient population. CF patients have a peculiar set of bacterial pathogens that are frequently acquired in an age-dependent sequence. Staphylococcus aureus and Pseudomonas aeruginosa are the most prevalent respiratory pathogens, respectively, in younger and adult CF patients. Other pathogens, such as Burkholderia cepacia complex and Stenotrophomonas maltophilia, are less frequently recovered but particularly troublesome in these patients due to their multidrug-resistant phenotypes and can cause a severe decline in lung function.  Most of CF pathogens also are highly adapted to the CF pulmonary environment, and one of the key strategic adaptation mechanisms includes the formation of biofilms, cellular aggregations embedded in EPS to protect bacteria from the antibiotic therapy and host immunity. This scenario is further complicated by the evidence that at the site of infection pathogens grow in highly viscous sputum whose composition affects both delivery and functionality of antibiotics (See Introduction). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Gillis with that of Tarbet et al and as evidenced by Pompilio et al to arrive at the instant invention. It would have been obvious to do so because Tarbet et al teach stabilized antimicrobial compositions for treating respiratory infections by inhalation, the compositions comprising nonionic ground state, spherical silver nanoparticles and a carrier for killing or deactivating microbes in the respiratory tissue. Gillis teach administration of silver nanoparticles for treating infections associated with respiratory infections including cystic fibrosis and wherein the infections may have been caused by Pseudomonas aeruginosa or Staphylococcus aureus. Gillis also teach administration of the silver containing formulations to a patient’s lung via aerosolizers including dry powder inhalers and ultrasonic nebulizers, spray mists, etc. Pompilio et al disclose the typical infections in a cystic fibrosis patient, the effect of administering silver nanoparticles top treat said infections and their ability to penetrate the viscous sputum and thick matrix of biofilm. Accordingly, one of ordinary skill in the art would have been motivated to have administered Tarbet et al’s formulations for treating respiratory infections including those involved in cystic fibrosis with a recommended device and a reasonable expectation of success. 
The limitations of “wherein the lungs contain mucus” and “penetrating the mucus and killing or deactivating a plurality of different types of bacteria, fungi or viruses” are inherent and would have been expected to occur because 1- the lungs naturally contain mucus and 2- the same formulations are administered in the same manner via the same device. 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 1-12, 15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tarbet et al (US 20180078580) in view of Gillis (US 20040176312) as evidenced by Pompilio et al (Frontiers in microbiology).

Tarbet et al ‘580 teach stabilized multi-component antimicrobial compositions for treating tissue diseases, infections or conditions including metal nanoparticles, and a stabilizing agent, wherein the diseases, infections or conditions are caused by microbial infections, such as bacteria, viral, and/or fungal infections (See abstract).
The said metal nanoparticles can comprise spherical-shaped metal nanoparticles having a mean diameter and a particle size distribution wherein at least 99% of the metal nanoparticles have a particle size within 30% of the mean diameter, or within 20% of the mean diameter, or within 10% of the mean diameter and/or wherein at least 99% of the spherical-shaped nanoparticles have a diameter within ±3 nm of the mean diameter, or within ±2 nm of the mean diameter, or within ±1 nm of the mean diameter (See [0016]). 
The said metal nanoparticles can comprise at least one metal selected from the group consisting of gold, platinum, silver, copper, iron, cobalt, zinc, etc, mixtures thereof, and alloys thereof. The said metal nanoparticles can comprise or consist essentially of nonionic, ground state metal nanoparticles. The term "spherical-shaped metal nanoparticles" refers to nanoparticles that are made from one or more metals, preferably nonionic, ground state metals, having only internal bond angles and no external edges or bond angles (See [0018]-[0019] and [0043]-[0044]). 
Tarbet et al disclose a method of preventing or reducing the severity or occurrence of a tissue disease or infection comprises: (1) applying treatment composition comprising a carrier and metal nanoparticles onto a treatment area, and (2) the treatment composition killing or deactivating microbes present at or coming into contact with the treatment area (See [0021]). 
The treatment area can be MRSA-infected respiratory tissue, and the treatment composition is administered by inhalation to the respiratory tissue (See [0022]). 
Tarbet et al disclose that tissue diseases or infections caused by bacterial infection and susceptible to treatment using the said compositions and methods include infections caused by staphylococcus bacteria, streptococcus bacteria, methicillin-resistant staphylococcus aureus (MRSA), etc. (See [0035] and claim 16). 
It is also disclosed that the said spherical-shaped metal nanoparticles can have a diameter of about 35 nm or less, about 20 nm or less, about 10 nm or less, etc. The said spherical-shaped nanoparticles can have a particle size distribution such that at least 99% of the nanoparticles have a diameter within 30% of the mean diameter of the nanoparticles, or within 20% of the mean diameter, or within 10% of the mean diameter (See [0043]-[0046]). 
Tarbet et al further disclose that “In the particular case of silver (Ag) nanoparticles, the interaction of the silver (Ag) nanoparticle(s) within a microbe has been demonstrated to be particularly lethal without the need to rely on the production of silver ions (Ag+) to provide the desired antimicrobial effects, as is typically the case with conventional colloidal silver compositions. The ability of silver (Ag) nanoparticles to provide effective microbial control without any significant release of toxic silver ions (Ag+) into the surrounding environment is a substantial advancement in the art” (See [0056]). 
Exemplary carriers for nasal or pulmonary aerosol or inhalation administration (e.g., for treating a respiratory MRSA infection or pneumonia) include solutions in saline which can contain, for example, benzyl alcohol or other suitable preservatives, absorption promoters to enhance bioavailability, and/or other solubilizing or wetting or dispersing agents, such as glycerin, a naturally occurring phosphatide (e.g., lecithin), polysaccharides and polysaccharide-like compounds (e.g. dextran sulfate); etc. The said nanoparticles and additional stabilizing agents and/or carriers can be formulated as dry powders (e.g., powders useful for administering with dry powder inhalers) (See [0082]).
Exemplary aerosols useful for nasal and/or inhalation administration (e.g., for treating a respiratory MRSA infection) can include a vaporizable propellant, water, alcohol, propylene glycol, and polyethylene glycols and may be provided as sprays in a form of solution, suspension, or emulsion capable of forming a fine mist for administration, and in some embodiments, may include saline (See [0083]). 
Tarbet et al further disclose that the said nanoparticle composition may contain about 0.5 ppm to about 100 ppm of metal nanoparticles by weight (See [0080]).
Tarbet et al lack a teaching on other bacteria causing infections, cystic fibrosis or the device for administration. However, these are known in the art as taught by Gillis and as evidenced by Pompilio et al. 

Gillis’s teachings are delineated above and incorporated herein.  

Pompilio et al’s disclosure is also delineated above. 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Gillis with that of Tarbet et al and as evidenced by Pompilio et al to arrive at the instant invention. It would have been obvious to do so because Tarbet et al teach stabilized antimicrobial compositions for treating respiratory infections by inhalation, the compositions comprising nonionic ground state, spherical silver nanoparticles and a carrier for killing or deactivating microbes in the respiratory tissue. Gillis teach administration of silver nanoparticles for treating infections associated with respiratory infections including cystic fibrosis and wherein the infections may have been caused by Pseudomonas aeruginosa or Staphylococcus aureus. Gillis also teach administration of the silver containing formulations to a patient’s lung via aerosolizers including dry powder inhalers and ultrasonic nebulizers, spray mists, etc. Pompilio et al disclose the typical infections in a cystic fibrosis patient, the effect of administering silver nanoparticles top treat said infections and their ability to penetrate the viscous sputum and thick matrix of biofilm. Accordingly, one of ordinary skill in the art would have been motivated to have administered Tarbet et al’s formulations for treating respiratory infections including those involved in cystic fibrosis with a recommended device and a reasonable expectation of success. 
The limitations of “wherein the lungs contain mucus” and “penetrating the mucus and killing or deactivating a plurality of different types of bacteria, fungi or viruses” are inherent and would have been expected to occur because 1- the lungs naturally contain mucus and 2- the same formulations are administered in the same manner via the same device. 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 1-12, 15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Niedermeyer (US 20160081346) in view of Gillis (US 20040176312) as evidenced by Pompilio et al (Frontiers in microbiology).
Niedermeyer teach antimicrobial compositions for killing or deactivating microbes, such as viruses, bacteria, or fungi, include metal nanoparticles, a carrier, and a plurality of metal nanoparticles. The nanoparticles can be selected to have a particle size and particle size distribution to selectively and preferentially kill one of a virus, a bacterium, or a fungus. Antibacterial compositions can include nanoparticles having a particle size of 3-14 nm, 5-13 nm, 7-12 nm, or 8-10 nm. Exemplary methods of killing or deactivating microbes include: (1) applying an antimicrobial composition to a substrate containing microbes, and (2) the antimicrobial composition killing or deactivating the microbes (See abstract).
The said metal nanoparticles can comprise at least one metal selected from the group consisting of gold, platinum, silver, palladium, rhodium, osmium, ruthenium, rhodium, rhenium, molybdenum, copper, iron, nickel, tin, beryllium, cobalt, antimony, chromium, manganese, zirconium, tin, zinc, tungsten, titanium, vanadium, lanthanum, cerium, mixtures thereof, and alloys thereof (See [0024] and [0050]). 
Niedermeyer teach that metal nanoparticles are dispersed within or contained on or within a carrier that can be applied onto or into a substrate containing a microbe. The carrier can be a liquid, gel or solid. The antimicrobial compositions can be formulated to selectively and preferentially kill one or more specific microbes (See [0039]).
The said metal nanoparticles may comprise or consist essentially of nonionic, ground state metal nanoparticles including spherical-shaped metal nanoparticles which can have a diameter of, about 35 nm or less, about 20 nm or less, about 10 nm or less, etc.  The said spherical-shaped nanoparticles can have a particle size distribution such that at least 99% of the nanoparticles have a diameter within 30% of the mean diameter of the nanoparticles, or within 20% of the mean diameter, or within 10% of the mean diameter (See [0042] and [0044]-[0045]).
It is disclosed that, nonionic metal nanoparticles useful for making antimicrobial compositions comprise spherical nanoparticles, preferably spherical-shaped metal nanoparticles having a solid core. The term "spherical-shaped metal nanoparticles" refers to nanoparticles that are made from one or more metals, preferably nonionic, ground state metals, having only internal bond angles and no external edges or bond angles. In this way, the spherical nanoparticles are highly resistant to ionization, highly stable, and highly resistance to agglomeration. Such nanoparticles can exhibit a high zeta-potential, which permits the spherical nanoparticles to remain dispersed within a polar solvent without a surfactant, which is a surprising and expected result (See [0043]). 
Furthermore, Niedermeyer discloses that “In the particular case of silver (Ag) nanoparticles, the interaction of the silver (Ag) nanoparticle(s) within a microbe has been demonstrated to be particularly lethal without the need to rely on the production of silver ions (Ag+) to provide the desired antimicrobial effects, as is typically the case with conventional colloidal silver compositions. The ability of silver (Ag) nanoparticles to provide effective microbial control without any significant release of toxic silver ions (Ag+) into the surrounding environment is a substantial advancement in the art” (See [0057]). 
Exemplary carriers for nasal or pulmonary aerosol or inhalation administration include solutions in saline which can contain, for example, benzyl alcohol or other suitable preservatives, absorption promoters to enhance bioavailability, and/or other solubilizing or wetting or dispersing agents, such as glycerin, a naturally occurring phosphatide (e.g., lecithin). The nanoparticles and additional stabilizing agents and/or carriers are formulated as dry powders (e.g., powders useful for administering with dry powder inhalers) (See [0072]). 
Exemplary aerosols useful for nasal and/or inhalation administration include a vaporizable propellant, water, alcohol, propylene glycol, and polyethylene glycols. inhalation administration, are provided as sprays which may be provided as a solution, suspension, or emulsion capable of forming a fine mist for administration, and in some embodiments, may include saline and/or be isotonic (See [0073]). 
Examples of stabilizing agents include alcohols (e.g., ethanol, propanol, butanol, etc.), amine compounds (e.g., mono-, di-, or tri-ethanol amine), carbohydrates (e.g., sucrose, fructose), etc, (See [0080]).
The said antimicrobial composition may contain about 10 ppb (parts per billion) to about 100 ppm (parts per million) by weight of the antimicrobial composition, or about 3 ppm to about 20 ppm metal nanoparticles by weight of the antimicrobial composition (See [0077]).
Niedermeyer lack a teaching on specific bacteria causing infections, cystic fibrosis or the device for administration. However, these are known in the art as taught by Gillis and as evidenced by Pompilio et al. 

Gillis’s teachings are delineated above and incorporated herein.  

Pompilio et al’s disclosure is also delineated above. 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Gillis with that of Niedermeyer and as evidenced by Pompilio et al to arrive at the instant invention. It would have been obvious to do so because Niedermeyer teach stabilized antimicrobial compositions for treating respiratory infections by inhalation, the compositions comprising nonionic ground state, spherical silver nanoparticles and a carrier for killing or deactivating microbes in the respiratory tissue. Gillis teach administration of silver nanoparticles for treating infections associated with respiratory infections including cystic fibrosis and wherein the infections may have been caused by Pseudomonas aeruginosa or Staphylococcus aureus. Gillis also teach administration of the silver containing formulations to a patient’s lung via aerosolizers including dry powder inhalers and ultrasonic nebulizers, spray mists, etc. Pompilio et al disclose the typical infections in a cystic fibrosis patient, the effect of administering silver nanoparticles top treat said infections and their ability to penetrate the viscous sputum and thick matrix of biofilm. Accordingly, one of ordinary skill in the art would have been motivated to have administered Neidermeyer’sformulations for treating respiratory infections including those involved in cystic fibrosis with a recommended device and a reasonable expectation of success. 
The limitations of “wherein the lungs contain mucus” and “penetrating the mucus and killing or deactivating a plurality of different types of bacteria, fungi or viruses” are inherent and would have been expected to occur because 1- the lungs naturally contain mucus and 2- the same formulations are administered in the same manner via the same device. 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 1-2 is rejected under 35 U.S.C. 103 as being unpatentable over Tarbet et al (US 20160287631) in view of Pompilio et al (Frontiers in microbiology).

Tarbet et al ‘631’s teachings are delineated above and incorporated herein. 
Tarbet et al teach stabilized antimicrobial compositions for treating infections including nonionic, ground state metal nanoparticles, such as silver and iron, and a carrier for killing or deactivating microbes including MRSA-infected respiratory tissue, wherein the treatment composition is administered by inhalation to the respiratory tissue.  
Tarbet et al lack a specific disclosure on the infection being cystic fibrosis related. This is known in the art as shown by Pompilio et al. 

Pompilio et al teach silver nanoparticles (AgNPs) formulation evaluated in vitro against Pseudomonas aeruginosa, Burkholderia cepacia, Stenotrophomonas maltophilia, and Staphylococcus aureus strains from cystic fibrosis (CF) patients. AgNPs were particularly active against P. aeruginosa and B. cepacia planktonic cells by a rapid, bactericidal and concentration-dependent effect. AgNPs showed to be particularly effective against P. aeruginosa and S. aureus biofilm causing a viability reduction ranging from 50% (1×MIC) to >99.9% (4×MIC). Compared to tobramycin, AgNPs showed comparable, or even better, activity against planktonic and biofilm P. aeruginosa cells. Our silver-based formulation might be an alternative to antibiotics in CF patients (See abstract). 
Pompilio et al state that cystic fibrosis patients are prone to chronic infection of the respiratory tract, which ultimately leads to pulmonary failure, the primary cause of death in this patient population. CF patients have a peculiar set of bacterial pathogens that are frequently acquired in an age-dependent sequence. Staphylococcus aureus and Pseudomonas aeruginosa are the most prevalent respiratory pathogens, respectively, in younger and adult CF patients. Other pathogens, such as Burkholderia cepacia complex and Stenotrophomonas maltophilia, are less frequently recovered but particularly troublesome in these patients due to their multidrug-resistant phenotypes and can cause a severe decline in lung function.  Most of CF pathogens also are highly adapted to the CF pulmonary environment, and one of the key strategic adaptation mechanisms includes the formation of biofilms, cellular aggregations embedded in EPS to protect bacteria from the antibiotic therapy and host immunity. This scenario is further complicated by the evidence that at the site of infection pathogens grow in highly viscous sputum whose composition affects both delivery and functionality of antibiotics (See Introduction). 
It is further stated that in vitro and in vivo studies reported no toxic effect against lung epithelial cells up to 100 μg/ml. The aerosolized silver nanoaerosols (20 nm diameter) resulted in no functional and structural alterations of the epithelia. The high efficiency in killing activity is probably due to the accumulation of NPs embedded in the biofilm, and to their inability to agglomerate thus make them more efficient in penetrating into the different extent of biofilm. The size cut-off for optimal penetration into P. aeruginosa biofilm clusters was previously located around 100–130 nm and this is consistent with our results since the mean diameter of AgNPs we used was about 44 nm (See page 9, 2nd para). 
It is disclosed that “As a whole, the morphological changes we observed at microscopic observation support the potential use of AgNPs as adjuvant also in the antibiotic therapy of biofilm-related infections, since NPs might: (i) increase the antibiotic susceptibility of drug-resistant cells by enhancing the membrane permeability to the antibiotic, and (ii) favor the antibiotic penetration through biofilm without being sequestered by EPS (See page 9, 2nd col.).
Pompilio et al state that “Using NPs as an antibacterial agent is a new and talented approach that has many advantages in comparison to conventional antimicrobial agents, such as low cost and simple NPs preparation, easy penetration into the bacterial cell or through matrix of biofilm communities due to NPs small dimensions, less time to kill bacteria, and lower probability to develop resistance due to the multiple and simultaneous mechanisms of NPs action. Beside fighting bacterial resistance NPs can also act as a “medium and carrier” of antibiotics. The use of AgNPs combined with antimicrobial agents might help reduce the NP toxic potential, to avoid the potential for development of resistance and, above all, strongly enhance the microbicidal effect of antibiotics against both planktonic and biofilm cells” (See Page 9, 2nd Col, last para).

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Pompilio et al with that of Tarbet et al to arrive at the instant invention. It would have been obvious to do so because Tarbet et al teach stabilized antimicrobial compositions for treating respiratory infections by inhalation, the compositions comprising metal nanoparticles, such as silver and iron, and a carrier for killing or deactivating microbes in the respiratory tissue. Pompilio et al teach administration of silver nanoparticles for treating infections associated with cystic fibrosis and their ability to penetrate the viscous sputum and thick matrix of biofilm. Accordingly, one of ordinary skill in the art would have been motivated to have administered Tarbet et al’s formulations for treating respiratory infections including those involved in cystic fibrosis with a reasonable expectation of success. 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 1-12, 15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tarbet et al (US 20160287631) in view of Chin et al (US 20140186290).
Tarbet et al ‘631’s teachings are delineated above and incorporated herein. 
Tarbet et al teach stabilized antimicrobial compositions for treating infections including nonionic, ground state metal nanoparticles, such as silver and iron, and a carrier for killing or deactivating microbes including MRSA-infected respiratory tissue, wherein the treatment composition is administered by inhalation to the respiratory tissue.  
Tarbet et al lack a specific disclosure on the infection being cystic fibrosis or the inhalation device for administration of the said formulations to the subject. These are known in the art as shown by Chin et al. 

	Chin et al teach compositions and methods to disperse mucin and/or actin using nanoparticles wherein the average diameter of the nanoparticles is less than about 1000 nm (See abstract). Increased mucin production can occur in lung diseases such as asthma, bronchitis, COPD or cystic fibrosis (CF). The compositions and methods of nanoparticles provided herein, avoid the need for drugs, chemicals or enzymes which are conventionally used to disperse the mucin (See [0007]).
The said composition is the combination of an active agent with a carrier, inert or active such as saline or water, making the composition suitable for diagnostic or therapeutic use in vitro, in vivo or ex vivo (See [0038]).
Chin et al state that "mucus" refers to the mixtures of different types of mucins, actins, DNA or other glycol-proteins that form the hydrated layer on the surface of various tissues, such as the eyes, respiratory tracts, reproductive tracts, etc. (See  [0043]). 
The said nanoparticles can be solid colloidal particles ranging in size from 1 to 1000 nm, such as less than about 20 nm, or alternatively less than about 25 nm, or alternatively less than about 30 nm, etc, (See [0047]). 
Chin et al also disclose that in diseases such as cystic fibrosis, airway secretions are a primary factor in respiratory dysfunction and ultimately contribute to the death of individuals with the disease. The secretions have been characterized as thick and highly viscous. As such, they are difficult to expectorate and contribute to reduced lung volumes and expiratory flow rates. Cystic fibrosis patients are further characterized as having chronic infections of pseudomonas aeruginosa where despite antibiotic therapy, efficacy of treatment with aminoglycoside antibiotics is reduced (See [0058]-[0059]). 
The administration of the said composition can be in the form of a single unit dose of inhalation or multiple inhalations or doses. Suitable devices for a delivery of the said composition comprising a nanoparticle include nebulizers, small particle aerosol generators, metered-dose inhalers, inhalers with a propellant, and the like devices. An exemplary nebulizer includes an Acorn II jet nebulizer (See [0041], [0081]-[0083] and [0109]). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Chin et al with that of Tarbet et al to arrive at the instant invention. It would have been obvious to do so because Tarbet et al teach stabilized antimicrobial compositions for treating respiratory infections by inhalation, the compositions comprising metal nanoparticles, such as silver and iron, and a carrier for killing or deactivating microbes in the respiratory tissue. Chin et al teach administration of nanoparticles for treating infections associated with cystic fibrosis and caused by pathogens including Pseudomonas. Chin et al teach that the administration of such formulations to the respiratory area can be achieved by metered dose inhalers or nebulizers including jet nebulizers. Accordingly, one of ordinary skill in the art would have been motivated to have administered Tarbet et al’s formulations for treating respiratory infections including those involved in cystic fibrosis to the pulmonary area using a suitable device such as a metered dose inhaler or a nebulizer with a reasonable expectation of success. 
The limitations of “wherein the lungs contain mucus” and “penetrating the mucus and killing or deactivating a plurality of different types of bacteria, fungi or viruses” are inherent and would have been expected to occur because 1- the lungs naturally contain mucus and 2- the same formulations are administered in the same manner via the same device. 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Looper et al (WO 2014190097).
Looper et al teach compositions and methods comprising (i) a polyamine compound and (ii) a silver substance with antimicrobial activity and dispersing activity against a variety of bacterial strains capable of forming biofilms. Metallic silver, including colloidal silver and silver nanoparticles, as well as compounds containing ionic silver can be used in the said compositions and methods (See [0002] and [0098]). 
	The silver substances can include elemental silver, colloidal silver, or nanoparticulate silver with an average particle size of from 1 nm to 100 nm (See [0223]). The said silver substances are used in concentrations ranging from about 0.01 ppm to about 1,000 ppm, for example from about 1 to about 500 ppm, or from 30 to 60 ppm (See [0224]). 
Looper et al disclose that the said compound or composition can be incorporated into pharmaceutical compositions comprising a pharmaceutically acceptable carrier including solvents, binders, dispersion media, a buffer solution, one or more amino acids, an essential-to-human amino acid, one or more carbohydrates, etc, (See [0321]-[0324]).
Looper et al disclose that a pharmaceutical composition containing the silver substance and the polyamine compound can be formulated to be compatible with its intended route of administration as known by those of ordinary skill in the art. Examples of routes of administration include parenteral and inhalation. Solutions or suspensions can include a sterile diluent such as water for injection, saline solution, buffers such as acetates, citrates or phosphates, etc, (See [0331] and [0326]). 
For administration by inhalation, the silver substance and the polyamine compound can be delivered in the form of an aerosol spray from pressured container or dispenser that contains a suitable propellant, or a nebulizer (See [0335]). 
Looper et al disclose that the subject in need of treatment can be one afflicted with one or more of the infections or disorders including biofilm-associated conditions such as cystic fibrosis. The biofilm-related disorder such as pneumonia, cystic fibrosis, etc, or infection and combinations thereof are caused by bacteria of the genus Acinetobacter, Burkholderia, Pseudomonas, Staphylococcus, Streptococcus, etc. Subjects with cystic fibrosis display an accumulation of biofilm in the lungs and digestive tract (See [0311]-[0313]). 
The said silver substance may be used to treat bacteria including strains that are resistant to conventional antibiotics, mycobacteria, enveloped viruses, fungi and even transformed or cancerous cells (See [0292]). 
The said compounds, compositions, and methods can be used to kill, disperse, treat, reduce biofilms, or prevent or inhibit biofilm formation. In exemplary methods, the biofilms are formed by biofilm- forming bacteria. The bacteria can be a gram- negative bacterial species or a gram-positive bacterial species including Burkholderia cepacia Escherichia (such as Escherichia coli), etc, (See [0294]). 

Response to Arguments
Applicant's arguments filed 07/11/22 have been fully considered but they are not persuasive. 
First argument is regarding the rejection of claims for being obvious over the Tarbet et al ‘631 in view of Gillis et al as evidenced by Pompilio et al. 
 Applicant argues that Tarbet ‘631 disclose spherical nanoparticles while Gillis et al teach nanocrystalline materials with crystallite form, which is in contrast to the particles of Tarbert et al. Applicant argues that the skilled person would not have been motivated to apply Tarbet’s spherical nanoparticles in Gillis’s crystalline uses (See Remarks, pages 8-9).
The argument is not persuasive. Tarbet et al teach administration of metal nanoparticles such as silver nanoparticles for treating respiratory infections caused by the pathogens such as MRSA by pulmonary inhalation (See at least [0017], [0023], [0080] and [0082]. The only missing elements include Tarbet not specifically disclosing the said pulmonary administration via a nebulizer or metered dose inhaler. One of ordinary skill in the art is more than aware of the devices available for pulmonary administration. Gillis et al teaches that the formulations comprising nanoparticles of silver are effectively administered via a nebulizer or metered dose. The fact that the nanoparticles of Tarbet et al are spherical and Gillis et al’s are crystalline does not mean that the said devices are specific to one or the other. As well known in the art and evidenced by the references of record, including Gillis et al, Chin et al and Looper et al, different forms of nanoparticles are effectively administered via metered dose inhalers, dry powder inhalers and nebulizers.  
Additionally, as the rejections has made it clear, Gillis et al was relied upon for its disclosure of the devices and pathogens causing cystic fibrosis. The nanoparticles are taught by Tarbet et al. In this regard the courts have held that “the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
Furthermore, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).
Applicant’s next argument regarding the rejection is that Gillis et al teach a different mechanism of antimicrobial action (See Remarks, page 9).  
This argument is also not persuasive. Again, Gillis et al was not relied upon for its disclosure of the particles or mechanism of antimicrobial action, Gillis et al would guide one of ordinary skill in the art to the pathogens causing CF and suitable route of administration for the said nanoparticle formulation and devices. 
Regarding the rejection of claims 1-2 over Tarbet et al in view of Pompilio et al, Applicant makes the same arguments as in last Remarks. Applicant argues that the references do not teach the treatment penetrates the mucus and killing or deactivating bacteria (See Remarks, page 10).
The argument is not found persuasive. As stated before, lung inherently has mucus and the treatment includes the active step of administering the nanoparticles via inhalation. Thus, one of ordinary skill in the art would have been informed that the method and formulations of Tarbet et al would have effectively penetrated the lung mucus and deactivate the bacteria residing in the lung surface.  


Tarbet et al teach treating infections including respiratory infections by aerosol application of nonionic, ground state, spherical silver nanoparticles. Pompilio et al teach that cystic fibrosis, a respiratory infection and wherein the pathogens reside in thick and viscous mucosal layer, infections being caused by pathogens such as Pseudomonas aeruginosa which is effectively treated by silver nanoparticles via aerosols and wherein the treatment is not toxic against lung epithelial cells. 
Accordingly, the rejection shows that each and every element of the claimed method is taught by the prior art and that it would have been obvious to have combined them because they are in the same filed of endeavor and there is sufficient overlap between them.  
Next argument is regarding the rejection of claims under 35 U.S.C. 103 as being unpatentable over Tarbet et al ‘631 in view of Chin et al ‘290.  Similar to the arguments above, Applicants argue that “Chin discloses an inhalation device that utilizes nanoparticles that are “negatively charged”. (Paragraph 0008.) In contrast, Tarbet ‘631 discloses nonionic particles. The skilled person would not have been motivated to combine Tarbet ‘631 and Chin” (See Remarks, pages 10-11). 
Regarding the teaching of Chin et al, the argument is not persuasive because 1- Chin et al teach embodiments wherein the nanoparticles are negatively charged, positively charged or are nanoparticle (See at least [0010]). 2- The primary reference is Tarbet et al which teach the same nonionic, ground state, spherical metal nanoparticles administered to the pulmonary system via inhalation. Chin et al was relied upon for its disclosure on the nanoparticles being inhaled via a nebulizer to treat and kill pathogens in cystic fibrosis patients. 
Again, in this regard the courts have held that “the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
The obviousness type double patenting rejection over the claims of co-pending Application No. 16/012,508 is moot since the co-pending Application has been abandoned. 

Claims 1-12, 15 and 17-21 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                     /Mina Haghighatian/           

Mina Haghighatian
Primary Examiner
Art Unit 1616